Citation Nr: 1419666	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  11-10 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a compensable rating for right knee patellofemoral syndrome with intermittent plantar fasciitis.

2.  Entitlement to a compensable rating for left knee patellofemoral syndrome with intermittent plantar fasciitis.

3.  Entitlement to an initial compensable rating for a left shoulder disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from June 1990 to March 1993.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Hartford, Connecticut, Department of Veterans Affairs (VA) Regional Office (RO).  

In addition to the above-captioned issues, the Veteran appears to have raised an implicit claim for service connection for headaches, to include as secondary to the left shoulder disorder on appeal.  See June 2011 Decision Review Officer (DRO) Hearing Transcript (Tr.) at 4 (attesting to headaches triggered by left shoulder "siff[ness] and aches").  Accordingly, as such a service-connection claim has not been developed for appellate review, it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.

The Board finds that, for the reasons set forth below, the evidence currently of record supports the award of minimal compensable (10 percent) ratings for the painful motion associated with the Veteran's bilateral patellofemoral syndrome and left shoulder disorder.  However, further development is necessary to determine whether additional VA compensation is also warranted for those service-connected disabilities.  

Accordingly, the issues of entitlement to ratings in excess of 10 percent for right and left knee patellofemoral syndrome with intermittent plantar fasciitis, and entitlement to an initial rating in excess of 10 percent for a left shoulder disorder are REMANDED to the AOJ.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  Throughout the entire appeal period, the Veteran's right knee patellofemoral syndrome with intermittent plantar fasciitis has been productive of functional loss due to painful motion.

2.  Throughout the entire appeal period, the Veteran's left knee patellofemoral syndrome with intermittent plantar fasciitis has been productive of functional loss due to painful motion.

3.  Throughout the entire appeal period, the Veteran's left shoulder disorder has been productive of functional loss due to painful motion.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 10 percent for right knee patellofemoral syndrome with intermittent plantar fasciitis have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5257 (2013).

2.  The criteria for a disability rating of 10 percent for left knee patellofemoral syndrome with intermittent plantar fasciitis have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5257 (2013).

3.  The criteria for an initial disability rating of 10 percent for a left shoulder disorder have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5203 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his right and left knee and foot disorders and left shoulder disorder are all worse than contemplated by his currently assigned disability evaluations and that compensable ratings are therefore warranted for all of those service-connected disabilities.

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Moreover, after careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Of particular relevance to the instant case, the provisions of 38 C.F.R. § 4.59 relating to painful motion are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

For the sake of judicial economy, the Board will not discuss the specific diagnostic codes implicated in this case.  Instead, the Board will confine its analysis to the aforementioned provisions governing painful motion, which has been demonstrated with respect to all of the Veteran's service-connected disabilities.

Specifically, during an April 2010 VA knees examination, the Veteran was assessed with bilateral patellofemoral syndrome that encompassed "mild functional impairment due to knee pain."  See April 2010 VA Joints Examination Report at 2.  Thereafter, a July 2010 VA shoulder examination revealed a history of pain in the affected joint, which also resulted in "mild functional impairment" when the Veteran engaged in "above the shoulder and repetitive activities."  See April 2010 VA Joints Examination Report at 2.  

In light of the above examination findings, the Board finds that, pursuant to Burton, ratings of 10 percent are warranted for the Veteran's service-connected right and left knee patellofemoral syndrome with intermittent plantar fasciitis.  Similarly, the Board finds that an initial 10 percent rating is warranted for the painful motion associated with Veteran's left shoulder disorder.  See 38 C.F.R. §§ 4.59, 4.71a.

While this represents a partial grant of the benefits sought on appeal, the Board recognizes that further disposition of the issues would, at this point, be premature and that additional evidentiary development is necessary, as outlined below.  Moreover, in light of that forthcoming development, VA's duties to notify and assist have not yet been completed and, thus, need not be addressed at this time.


ORDER

A rating of 10 percent for right knee patellofemoral syndrome with intermittent plantar fasciitis is granted, subject to the law and regulations governing payment of monetary benefits.

A rating of 10 percent for left knee patellofemoral syndrome with intermittent plantar fasciitis is granted, subject to the law and regulations governing payment of monetary benefits.

An initial rating of 10 percent for a left shoulder disorder is granted, subject to the law and regulations governing payment of monetary benefits.






REMAND

As discussed, the aforementioned allowance is not a complete grant of the benefits sought on appeal.  However, before the Board can determine whether separate or higher ratings are warranted for the Veteran's right and left knee patellofemoral syndrome with intermittent plantar fasciitis and his left shoulder disorder, further development is required.  38 C.F.R. § 19.9 (2013).

The Veteran was last afforded VA compensation examinations in connection with his bilateral knee/foot and left shoulder claims in April 2010 and July 2010, respectively.  Tellingly, he and his spouse have since attested to worsening symptoms in all of his affected joints.  See generally June 2011 DRO Hearing Tr.; May 2011 Statement from E. Wilfore.  The parties' collective testimony, in tandem with the Veteran's ongoing pursuit of treatment for knee, foot, and shoulder disorders, suggests a potential worsening of all of those service-connected disabilities.  Accordingly, the Board has no discretion but to remand for new VA examinations to assess the current degree of severity of those disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

A remand is also necessary to elicit outstanding private treatment records, both those which the Veteran has personally identified and those which are otherwise apparent from a review of his claims file.  See DRO Hearing Tr. at 5-6 (identifying hitherto unobtained records from a K.R. Alleyne, M.D., and Manchester Memorial Hospital); January 11, 2012 VA Outpatient Treatment Record (noting that the Veteran seeks treatment for his plantar fasciitis from  a private clinician in South Windsor, Connecticut).  Similarly, efforts should be made to obtain all pertinent VA treatment records generated since January 31, 2012 (the date of the most recent records added to the claims file).  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file, either physically or electronically, all records of VA treatment dated since January 31, 2012.  If no such records are available, document their unavailability in the claims file and notify the Veteran and his representative accordingly. 

2.  Request that the Veteran identify and authorize the release of all outstanding private treatment records that are pertinent to his claims, to specifically include:

a)  all records dated after September 2005 from K.R. Alleyne, M.D., a private orthopedic surgeon who operated on the Veteran's left shoulder in March 2005 and thereafter monitored his recovery and rehabilitation for  approximately one year (i.e., until early 2006).  See DRO Hearing Tr. at 5; see also previously submitted surgery and post-operative records from K.R. Alleyne, M.D., dated March 2005-September 2005.

b)  all records from Connecticut's Manchester Memorial Hospital, where the Veteran reportedly underwent a Magnetic Resonance Imaging (MRI) examination of his right knee in May 2011.  See DRO Hearing Tr. at 6.

c)  all records from a private clinician in South Windsor, Connecticut, who has reportedly treated the Veteran's plantar fasciitis.  See January 11, 2012 VA Outpatient Treatment Record.

If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the Veteran's claims file.  

If any records sought are not obtained, notify the Veteran and his representative, explaining the efforts undertaken to obtain such records and describing any further action that is necessary.  

3.  Invite the Veteran to submit any additional medical and hospitalization records, or other clinical or lay evidence, which lies within his own possession, or is obtainable from other individuals who have first-hand knowledge, or have been contemporaneously informed, of the nature, extent, and severity of his right and left knee and foot disorders (identified as bilateral patellofemoral syndrome with intermittent plantar fasciitis) and his left shoulder disorder.  The Veteran should be provided an appropriate amount of time to submit this evidence. 

4.  After completing the above development to the extent possible, schedule the Veteran for one or more appropriate VA examinations to determine the current nature, extent, and severity of his right and left knee and foot disorders (bilateral patellofemoral syndrome with intermittent plantar fasciitis) and his left shoulder disorder.  

The entire record (i.e., the paper claims file and all additional documents contained in Virtual VA and the Veterans Benefits Management System (VBMS)) should be made available to, and reviewed by, the examining VA clinician(s), and examination report(s) should expressly note that such evidentiary review took place.   

All appropriate tests and studies should be conducted.  All findings and conclusions -- specifically including any complaints of pain expressed by the Veteran -- should be set forth in a legible report.  

(a)  With respect to the Veteran's right and left knee patellofemoral syndrome, the VA examiner(s) should expressly address the following:

i)  Report the ranges of motion of each knee in degrees.  If any limitation of motion is demonstrated, comment upon the extent, if any, to which pain is a factor, as supported by adequate pathology and evidenced by the visible behavior of the Veteran.  In this regard, the VA examiner should expressly take into account the Veteran's testimony of having experienced frequent and increasingly painful flare-ups involving both knees.  See June 2011 DRO Hearing at 5-6.

ii)  Indicate whether there is any recurrent subluxation or lateral instability and/or episodes of locking, and pain in either knee.   In this regard, the VA examiner should expressly take into account the Veteran's reports of frequent knee dislocations, with accompanying aching, swelling, and "crackling."  See June 2011 DRO Hearing at 6, 7, 8.  


iii)  Discuss any additional functional impairment of each knee, addressing weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  Any such functional impairment should be expressed in degrees of limitation of motion, i.e., the extent of the Veteran's pain-free flexion and extension. 

iv)  Comment as to the impact of any medications taken by the Veteran to treat his knee disorders, to include the impact of such medications on his range of motion and other underlying symptoms.

v)  Identify any neurological manifestations, scarring, or other clinical impairment related to the Veteran's knees.

b)  With respect to the Veteran's bilateral plantar fasciitis, the VA examiner(s) should expressly address the following:

i)  Identify all orthopedic pathology related to the Veteran's feet.  With respect to each foot, provide an opinion as to whether the overall degree of impairment is best characterized as mild, moderate, moderately severe, or severe.  Conduct all necessary tests, to include X-rays and range of motion studies expressed in relation to the normal range of motion in each foot.

ii)  Specify whether the Veteran's foot symptoms include: (1) weight-bearing line over or medial to great toe, (2) inward bowing of the tendo achillis, (3) pain on manipulation and use of the feet, (4) swelling on use, (5) characteristic callosities, (6) marked pronation, (7) extreme tenderness of plantar surfaces of the feet, (8) marked inward displacement, or (9) severe spasm of the tendo Achilles on manipulation that is not improved by orthopedic shoes or appliances.

iii)  Discuss the functional impairment of each foot, addressing weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  

iv)  Comment as to the impact of any medications taken by the Veteran to treat his plantar fasciitis, to include the impact of such medications on his painful motion and other underlying symptoms.

v)  Identify any neurological manifestations, scarring, or other clinical impairment related to the Veteran's feet.

c)  With respect to the Veteran's left shoulder disorder, the VA examiner(s) should expressly address the following:

i)  Report the ranges of motion of the left shoulder in degrees.  If the Veteran demonstrates any limitation of motion, comment upon the extent, if any, to which pain is a factor, as supported by adequate pathology and evidenced by his own visible behavior. 

ii)  Discuss any additional functional impairment of the left shoulder, addressing weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  Any such functional impairment should be expressed in degrees of limitation of motion, i.e., the extent of the Veteran's pain-free flexion and extension.   In this regard, the VA examiner should expressly consider the Veteran's account of increased aching and stiffness (manifested by "clicking") throughout his left shoulder.  See June 2011 DRO Hearing at 3, 4.

iii)  Comment as to the impact of any medications taken by the Veteran to treat his left shoulder disorder, to include the impact of such medications on his range of motion and other underlying symptoms.

iv)  Identify any neurological manifestations, scarring, or other clinical impairment related to the Veteran's left shoulder.

In addition to complying with the foregoing examination requests, the VA examiner(s) should expressly comment on the degree of social and occupational impairment attributable to the Veteran's bilateral patellofemoral syndrome with intermittent plantar fasciitis and left shoulder disorder, including what types of employment and other activities would be limited because of those service-connected disabilities and whether any such limitation is likely to be permanent.  

In making these determinations, the VA examiner(s) should take into account the Veteran's own lay assertions, and those of his spouse, regarding the marked, and progressively worsening, functional impairment associated with those service-connected disabilities.  For example, Veteran has testified that he is no longer able to "play with his [kids]," ride bicycles, take long walks, and otherwise "run around" as he did in the past.  See June 2011 DRO Hearing Tr. at 9.  Similarly, the spouse of the Veteran has described the debilitating impact of his knee and shoulder disabilities on his overall "quality of life" to the extent that he can no longer actively play with his young children, nieces, and nephews, and that "the everyday things he used to do," such as visiting his college-aged stepson, "are harder now."  See May 2011 Statement from E. Wilfore.  Moreover, both parties have lamented the deleterious effects that those service-connected disabilities pose on the Veteran's work as a commercial truck driver to the extent that he is no longer able to operate a motor vehicle for long periods of time without stopping to stretch his left shoulder and lower extremities.   See June 2011 DRO Hearing Tr. at 9; May 2011 Statement from E. Wilfore.  

5.  After undertaking any additional development necessary to comply with the terms of this remand, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond.  Thereafter, the case should then be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


